Citation Nr: 1039323	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disability (claimed 
to have resulted from ingestion of hallucinogens and to be 
manifested by brain seizure, hallucinations, flashbacks, dizzy 
spells and memory loss).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1969 to November 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 rating 
decision of the Boise, Idaho VARO.  The Veteran requested a 
hearing before a hearing officer at the RO, and such was 
scheduled to be held in January 2007; he later cancelled his 
hearing request.

Although the RO implicitly reopened the appellant's claim of 
service connection for a psychiatric disability claimed to be due 
to accidental ingestion of hallucinogens by deciding the issue on 
the merits in the August 2005 rating decision, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the 
appellant's claim accordingly.

The issue of service connection for a psychiatric 
disability alleged to be due to accidental ingestion of a 
hallucinogen on de novo review is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his 
part is required.


FINDINGS OF FACT

1.  An unappealed January 1973 rating decision denied the Veteran 
service connection for acute psychotic episode, secondary to 
ingestion of hallucinogen, based on a finding that such 
disability was not shown.  

2.  Evidence received since the January 1973 rating decision 
shows that the Veteran has been assessed as having a psychiatric 
disability; relates to an unestablished fact necessary to 
substantiate the claim of service connection for a psychiatric 
disability claimed to be due to ingestion of a hallucinogen; and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a psychiatric disability claimed to have 
resulted from ingestion of a hallucinogen may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, inasmuch as this decision grants in full that 
portion of the claim that is being addressed, there is no reason 
to belabor the impact of the VCAA on this matter, since any 
notice error or duty to assist omission is harmless.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

A January 1973 rating decision denied the appellant's claim of 
service connection for acute psychotic episode, secondary to 
ingestion of hallucinogen, based essentially on a finding no such 
disability was shown.  See Analysis January 22, 1973 rating 
decision.  The appellant did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105.

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Evidence of record at the time of the January 1973 rating 
decision included the Veteran's STRs, which show that in October 
1970 he was hospitalized for probable accidental ingestion of LSD 
with wine.  The hospital discharge summary notes complaints of 
flashbacks, delusions and hallucinations, recurring at a 
decreasing frequency for a period of several days while 
hospitalized.  Upon release from the hospital, the prognosis was 
"probably good for a complete recovery".  Following discharge 
from the hospital in early November 1970, there are no further 
complaints or findings related to psychiatric or mental 
difficulties or other residuals of possible ingestion of 
hallucinogens noted in the STRs.  On service separation 
examination, the Veteran's psychiatric and neurological 
evaluations were normal.

Evidence received since the January 1973 decision includes VA 
outpatient treatment records which show assessments of several 
psychiatric and cognitive disorders.  An August 2001 treatment 
record noted reports of forgetfulness and poor reading 
comprehension, which resulted in consideration of early dementia, 
neuropsychological testing, and a CT scan.

On September 2004 VA psychiatry consult, the Veteran was 
provisionally diagnosed with organic mental disorder, drug 
induced; a mood disorder not otherwise specified (with depression 
and some symptoms of possible bipolar disorder type II); and 
possible simple partial seizures, noted as "may be a long-term 
effect of the initial LSD insult to the CNS?".  

On June 2005 VA mental health examination, the examiner stated 
that there does not appear to be any clear cut Axis I diagnosis 
related to the Veteran's reports of LSD ingestion.  The examiner 
noted that, although the Veteran was hospitalized in 1970 for 
psychosis and possible drug ingestion, he had no intervening care 
or treatment until the previous year.  The examiner found that 
there was no documentation of what, if any, drug was ingested, 
other than self report, noting that the Veteran's discharge exam 
at the time of separation from service reported a totally normal 
psychiatric and neurological examination.  The examiner found no 
evidence to support a claim that a one-time ingestion of an 
unknown substance in 1970 has any causative relationship with the 
symptoms reported on examination, including occasional confusion 
and dizziness, flashbacks, a "rushing" sensation through his 
body, mood swings and irritability.  The June 2005 examiner noted 
that the Veteran smokes marijuana and had been taking treatments 
from a naturopath, both of which could potentially contribute to 
the reported symptoms.

In a July 2005 VA neurological examination, the examiner noted 
the same medical history as was noted on June 2005 VA 
examination.  The examiner noted that a June 2005 EEG was normal.  
The Veteran reported that his symptoms of memory loss and 
"seizures with his hands flying back and forth" had been 
occurring for 6 to 7 years approximately 3 to 4 times per week.  
With medication, the symptoms occurred only once or twice per 
week.  The Veteran also reported hallucinations that began about 
10 years prior (in 1995).  A neurological evaluation was normal.

The July 2005 examiner assessed subjective complaints of 
hallucinations, flashbacks, memory loss, and seizures with an 
essentially normal workup including a normal EEG.  The examiner 
noted that the Veteran was also being concurrently treated for 
mood disorder "which quite possibly could be the etiology of 
some of his symptoms".  As to whether or not the symptoms are 
related to his possible ingestion of LSD in October 1970, the 
July 2005 examiner reported difficulty finding a direct causal 
link, noting that "in general flashbacks tend to decrease over 
time instead of worsen and most of [the Veteran's] symptoms, in 
particular his self-described seizure activity, has worsened in 
the last 10 years."  The examiner noted that long term 
psychiatric consequences of LSD ingestion do tend to be related 
to increased amount of hallucinogen and use of other drugs, 
opining that the Veteran's marijuana use "while consistent has 
been relatively mild over the years and that in itself may be 
contributing to his current symptoms as well."  The examiner 
opined that "it is less likely than not" that the Veteran's 
current symptoms are related to past ingestion in 1970.

On November 2005 neuropsychological examination, the Veteran 
reported that he had two years of alcohol abuse about 15 years 
prior (1990), as well as marijuana use mostly on weekends for the 
previous 5 years (since 2000).  The examination reflected mild 
brain dysfunction with primary compromise of the left frontal and 
left temporal lobes.  The examiner opined that a motorcycle 
accident which had occurred "many years ago" and "resulted in 
a spine fracture" is the most likely underlying cause of the 
brain dysfunction.  The examiner explained that substance abuse 
generally produces more diffuse damage, therefore past alcohol 
and drug abuse is not likely a significant contributing factor.

The Board finds that the evidence received since the January 1973 
rating decision is new and material because it was not before 
agency decision-makers in January 1973, and directly addresses 
the unestablished fact necessary to substantiate the appellant's 
claim of service connection for a psychiatric disability.  
Specifically, the claim was denied in January 1973 for lack of a 
finding that such disability was shown.  The additional evidence 
reflects that the Veteran has a disability of the type for which 
service connection is sought.  Therefore, the additional evidence 
received is new and material, and the claim of service connection 
for a psychiatric disability claimed to have resulted from 
accidental ingestion of a hallucinogen in service may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability (claimed to have resulted from ingestion 
of a hallucinogen and manifested by brain seizure, 
hallucinations, flashbacks, dizzy spells, and memory loss) is 
granted.


REMAND

The Veteran's claim seeks service connection for a psychiatric 
disability (manifested by brain seizure, hallucinations, 
flashbacks, dizzy spells and memory loss) and that is the 
specific claim adjudicated by the RO and developed for appellate 
review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Court held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably encompassed 
by the claimant's description of the claim, reported symptoms, 
and other information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) is/are part and parcel 
of a service connection for any other psychiatric disability 
claim (and that such matter(s) is/are before the Board.  Notably, 
the Veteran has been assessed as having organic mental disorder, 
drug induced; a mood disorder not otherwise specified, with 
depression and some symptoms of possible bipolar disorder type 
II; and mild brain dysfunction with primary compromise of the 
left frontal and left temporal lobes.  As the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability to include any of the assessed mood 
disorders, this should be done on remand.

Furthermore, as has been noted, the Veteran seeks service 
connection for a psychiatric disability on the basis that such 
resulted from an unintentional ingestion of a hallucinogen in 
service.  Significantly, the medical evidence shows that the 
Veteran was involved in a motorcycle accident that resulted in a 
spine fracture, and one examining physician noted that the 
motorcycle accident is the most likely underlying cause of his 
brain dysfunction.  See November 2005 neuropsychological exam 
report.  The claims file does not include any treatment records 
related to this accident, evidence which the Board finds is 
likely to include information highly relevant to this claim.  
Consequently, development for such records is necessary.  In this 
regard the Board notes that the Veteran's co-operation will be 
necessary to secure such records.  

The Veteran is advised that a governing regulation 
provides that where evidence pertinent to a claim for VA 
benefits (to include identifying information and releases) 
is not submitted within a year following the date of 
request, the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a).

A review of the Veteran's claims file also found that he receives 
VA medical treatment. The most recent VA treatment records in his 
claims file are dated in January 2007.  Any pertinent VA 
treatment records generated since then are deemed to be 
constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for any psychiatric 
disability, the RO should send the Veteran a 
letter providing him all VCAA-mandated 
notice, and afford him and his representative 
the opportunity to respond.

2.  The RO should ask the Veteran to identify 
all providers of treatment he has received 
for psychiatric disability since his 
discharge from active duty service and the 
providers of all evaluation and treatment he 
received following his motorcycle accident, 
and to provide any authorizations necessary 
for VA to obtain private records of such 
treatment.  The RO should secure for the 
record copies of complete clinical records of 
the identified treatment (i.e., those not 
already associated with the claims folder).  
The Veteran should be notified if any records 
identified following request for such to a 
private provider (and reminded that 
ultimately it is his responsibility to ensure 
that the records are secured).

3.  The RO should ensure that all development 
sought is completed (and that if does not 
respond in a timely manner, he is afforded 
the full period of time provided under 
38 C.F.R. § 3.158(a) for the response).  The 
RO should also arrange for any additional 
development deemed necessary (e.g. another 
nexus examination, if indicated) based on any 
additional evidence received.  Then the RO 
should readjudicate (on a de novo basis) the 
matter(s) on appeal (to encompass each 
psychiatric disability entity diagnosed).  If 
the benefit sought remains denied the RO 
should issue an appropriate supplemental 
statement of the case, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


